     Case 1:19-cr-00257-NONE-SKO Document 95 Filed 12/14/20 Page 1 of 4


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PAUL S. KUBE
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                CASE NO. 1:19-cr-00257-NONE-SKO
                                         )
11                     Plaintiff,        )                MOTION FOR MODIFICATION OF
                                         )                THE PRETRIAL RELEASE CONDITION
12                                       )                OF NO ASSOCIATION WITH VICTIM;
     vs.                                 )                AND ORDER THEREON
13                                       )
                                         )
14   PAUL S. KUBE,                       )                Date: December 11, 2020
                                         )                Time: 10:30 AM
15                                       )                Judge: Hon. Dale A. Drozd
                       Defendant.        )
16   ____________________________________)
17

18           TO: THE HONORABLE DALE A. DROZD; JEFFREY SPIVAK, ASSISTANT

19   UNITED STATES ATTORNEY:

20           PLEASE TAKE NOTE that Defendant PAUL S. KUBE, by and through his Attorney of

21   Record, CAROL ANN MOSES, will move and hereby does so move to modify his Pretrial

22   Release Conditions to remove the condition ordering contact with Mrs. Kube only by video,

23   email or telephone so that Mr. Kube may reside in his home with his wife. Mr. Kube also moves

24   to terminate or modify the location monitoring device and curfew.

25           Assistant United States Attorney Jeffrey Spivak objects to these requests.

26           On September 10, 2019, Mr. Kube was released from custody with release conditions. On

27   March 31, 2020, Mr. Kube’s conditions of release were modified providing curfew hours from

28   9:00 PM to 5:00 AM. On April 27, Mr. Kube’s conditions of release were modified to allow


     MOTION FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITION OF NO ASSOCIATION WITH VICTIM                                                         1
     Case 1:19-cr-00257-NONE-SKO Document 95 Filed 12/14/20 Page 2 of 4


 1   contact with Mrs. Kube by video, email or telephone.

 2           The court ordered separation is extremely difficult for Mr. and Mrs. Kube. They have

 3   been separated for 15 months. The couple is anxious to begin a family and the separation hinders

 4   this endeavor. Mr. and Mrs. Kube own their own home and chose its location close to schools

 5   with a family in mind.

 6           It should be noted that Mrs. Kube did not request nor did she ever want an order keeping

 7   the couple separate. She has at all times wanted her husband at home for emotional and practical

 8   support. The separation is especially hard on Mrs. Kube as she is not from the area. The only

 9   friend and support system she has nearby is her husband.

10           Mr. Kube has been 100% compliant in the Pretrial Release conditions and stay away order

11   since its implementation, which means Mr. Kube is fully compliant with all counseling and

12   alcohol treatment, alcohol testing and curfew restrictions. Additionally, on his own, he attended

13   and graduated alcohol treatment and counseling at Columbia Counseling, which is a Washington

14   State Certified Drug and Alcohol Agency. As part of his counseling and treatment he attended

15   twice weekly AA meetings, which he enjoys and will continue on his own forever. Mr. Kube also

16   is counseling with Catholic Community Services for personal counseling with a focus on

17   developing and improving communication skills and related dispute resolution skills. Mr. Kube

18   continues counseling with Catholic Community Services.

19           Mrs. Kube participated in separate forms of counseling throughout the pendency of the

20   case. Mr. and Mrs. Kube wish to begin couple’s counseling when they are reunited. Both Mr. and
21   Mrs. Kube believe individual counseling has already taught them better communication skills.

22   Mr. and Mrs. Kube anticipate couple’s counseling will provide them with an even stronger

23   relationship.

24           As mentioned above, Mr. Kube is also fully compliant in the location monitoring

25   program. There is no reason to believe Mr. Kube will violate the law after such a long period of

26   compliance with its terms. His sobriety and counseling are important to him. Mr. Kube has
27   invested too much time and energy to backslide from his progress in sobriety and communication

28   skills to require continued monitoring.


     MOTION FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITION OF NO ASSOCIATION WITH VICTIM                                                             2
     Case 1:19-cr-00257-NONE-SKO Document 95 Filed 12/14/20 Page 3 of 4


 1           Stephen Krous, Pretrial Services Officer in the Eastern District of Washington, and who

 2   monitors Mr. Kube, is aware of this Modification Request. Frank Guerrero, Pretrial Services

 3   Officer monitoring Mr. Kube in the Eastern District of California, is also aware of this request

 4   and reports that Mr. Kube maintains in full compliance with all that has been asked of him.

 5           The proposed restraining order modification is FROM:

 6
                                      The defendant may have contact with the victim “by
 7                            video, email, or telephone. All in person contact is
 8                            prohibited unless in the presence of counsel or approved
                              in advance by the PSO.”
 9
     TO:
10                                   The restraining order/stay away order will be
                              terminated to reflect allowed contact as long as it is
11
                              peaceful contact.
12
             The proposed curfew modification of the location monitoring program is FROM:
13

14                                    The curfew is modified to “9:00PM to 5:00 PM
                              or as adjusted by the PSO for medical, religious
15                            services, employment or court-ordered obligations.”
     TO:
16

17                                    The curfew is lifted.

18

19           The proposed location monitoring device modification is FROM:

20                                    A location monitoring device will be
                              activated.
21   TO:
22
                                    The location monitoring device will be
23                            removed.

24

25           All other terms and conditions of Pretrial Release not in conflict with this proposed order

26   will stay in the same force and effect.

27   ///

28   ///


     MOTION FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITION OF NO ASSOCIATION WITH VICTIM                                                               3
     Case 1:19-cr-00257-NONE-SKO Document 95 Filed 12/14/20 Page 4 of 4


 1                                                 CONCLUSION

 2           Mr. Kube hereby requests a Pretrial Release Modification of his Pretrial Release

 3   Conditions for the removal of the condition ordering no in person association with Mrs. Kube and

 4   the removal of the location monitoring program curfew and device.

 5

 6   Dated: December 1, 2020                                 /s/Carol Ann Moses
                                                             CAROL ANN MOSES
 7                                                           Attorney for Defendant
 8                                                           PAUL S. KUBE

 9

10                                            ORDER

11           Following hearing, the defendant’s motion is granted. Defendant Kube’s conditions of

12   Pretrial Release are modified as follows:

13           Conditions of Release for Mr. Kube are hereby modified:

14                   1.       The restraining order/stay away order
                              is terminated to reflect that such contact is allowed as
15
                              long as it is peaceful contact.
16
                     2.       The curfew is lifted.
17
                     3.       The location monitoring device is removed.
18

19
             All other Pretrial Conditions of Release will remain in full force and effect.
20
     IT IS SO ORDERED.
21
         Dated:     December 11, 2020
22                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28


     MOTION FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITION OF NO ASSOCIATION WITH VICTIM                                                        4
